Citation Nr: 1141212	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic disc disease of the lumbar spine (low back disability).

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis, previously characterized as bipartite patella (left knee disability). 

3.  Entitlement to a rating in excess of 10 percent for right shoulder acromioclavicular joint arthritis (right shoulder disability). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to February 1988, from December 2002 to October 2003, and from September 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Although the issues were perfected to the Board at different times, as discussed below, the appeals have been merged for efficiency.

In September 2007, the RO granted service connection for a low back disability and assigned an initial 10 percent rating effective as of March 27, 2007.  The Veteran appealed from the initial rating assigned.  No hearing was requested with respect to this issue.  See December 2007 substantive appeal (VA Form 9).  This issue was before the Board in April 2010, at which point it was remanded for further development.  As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In April 2010, the AOJ denied a rating in excess of 10 percent for the service-connected left knee and right shoulder disabilities, in response to the Veteran's November 2009 claim for an increased rating for each of these disabilities.  The Veteran appealed from this determination and requested a hearing as to these issues.  See July 2010 VA Form 9.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in July 2011, and a transcript of that hearing is associated with the claims file.  

The Board notes that additional VA treatment records dated through July 2011 were associated with the claims file after the last adjudication of these two issues by the AOJ in June 2010.  When the Board receives pertinent evidence that was not initially considered by the AOJ, the evidence must be referred to the AOJ for review unless the claimant waives this procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Here, the Veteran submitted a waiver of AOJ review in August 2011.  As such, the Board may properly consider this evidence at this time.  See id.  

The issue of entitlement to an increased rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, at all periods during the course of the appeal, his low back disability has manifested by chronic pain, painful movement, forward flexion of the thoracolumbar spine ranging from 75 to 90 degrees and combined range of motion ranging from 210 to 238 with objective painful movement, and muscle spasms during flare-ups or with repeated use that are severe enough to result in additional functional loss of abnormal gait or posture; with no evidence of forward flexion to 30 degrees or less even when accounting for additional functional loss due to pain and other factors, and no evidence of ankylosis, related neurological impairment, or incapacitating episodes for at least 4 weeks in any 12-month period; approximating a 20 percent rating, but no higher.

2.  Resolving all reasonable doubt in the Veteran's favor, he is ambidextrous and, at all periods during the course of the appeal, his right shoulder disability has manifested by pain, painful motion, and limitation of motion of the right arm at the shoulder level when accounting for additional functional loss due to pain and swelling after repetitive use and during flare-ups; with no limitation to midway between the side and shoulder level or to 25 degrees from the side, even when accounting for additional functional loss due to pain, and no evidence of ankylosis of scapulohumeral articulation, impairment of the clavicle or scapula, or impairment of the humerus; and no evidence of separately compensable surgical scars; approximating a 20 percent rating, but no higher.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).

2.  The criteria for a rating of 20 percent, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In this case, the Veteran's low back claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for such disability.  He was advised in May 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Moreover, he was advised of the evidence necessary to establish an increased rating, i.e., that the condition has increased in severity, after disputing the rating, in November 2007.  

Concerning the right shoulder claim, the Veteran was advised in December 2009, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his increased rating claim, i.e., that the claimed disability has increased in severity.  He was again advised at that time of the responsibilities of the Veteran and VA in obtaining such evidence, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As such, no further notice is required.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  In compliance with the prior remand directives, in April 2010, the AOJ requested the Veteran to identify any VA or private treatment for his low back since March 2007.  In response to such letter, the Veteran provided records from a private chiropractor dated in October and December 2009 stated that he had not seen a "regular" doctor for his back.  He did not authorize VA to obtain any further treatment records from this private provider, or identify any other providers.  Nevertheless, the AOJ obtained copies of VA treatment records dated through July 2011.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To the extent that any further treatment records may remain outstanding, there is no indication that VA has failed to make reasonable attempts to obtain any relevant identified records, as such the remand directive was substantially completed.

Additionally, the Veteran was afforded several VA examinations pertaining to his claimed disabilities.  The Veteran filed his claim for an increased rating for the right shoulder in November 2009, and he was provided a VA examination concerning such disability in January 2010.  The examiner addressed all pertinent rating criteria, including range of motion and additional functional loss due to pain with repetitive use, etc.  Although the VA examiner did not have the claims file available for review, he reviewed VA records and the prior examinations electronically, and there is no indication of any other pertinent medical evidence.  Further, the Veteran's prior lay statements are similar to those during the VA examination.  As such, no prejudice results from the lack of claims file review.  The Board notes that the Veteran described similar symptomatology for the right shoulder during the July 2011 hearing as during the January 2010 VA examination.  Moreover, VA treatment records have been obtained through July 2011, and there is no indication in such records of any increase in the severity of these conditions since the last VA examination.  As such, there is no indication that the lay and medical evidence of record does not accurately reveal the severity of the Veteran's disability.  

Concerning the low back, the Veteran was afforded VA examinations in September 2006, August 2007, and July 2010.  The prior remand directed the VA examiner to address all manifestations as set forth in the rating criteria and to identify any related neurological symptomatology.  A review of the July 2010 VA examination report shows that the examiner recorded the Veteran's subjective complaints and measured the objective musculoskeletal and neurological symptomatology.  Although the examiner did not expressly state whether the Veteran's neurological complaints of numbness and burning pain in the right leg are related to the low back, he stated that the Veteran was being evaluated for meralgia paresthetica based on such symptoms.  The Board notes that this was the initial diagnosis for the Veteran's separately service-connected disability of right lateral cutaneous sensory neuropathy, which is the diagnosis reflected in the August 2007 VA examination based on such symptoms.  Accordingly, the presence of any related neurological symptoms has been sufficiently addressed.  Moreover, neither the Veteran nor his representative have claimed that any pertinent symptomatology was not recorded, or that the most recent VA examination is inadequate in any way.  Accordingly, this remand directive was substantially completed.  

Concerning the VA examinations for the low back and right shoulder disabilities, the Board notes that the examiners did not state the degree of additional functional loss due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, --- Vet. App. ---, 2011 WL 3672294 (Aug. 23, 2011), at *11-12.  However, the examiner did affirmatively state that there was functional loss, and the Veteran has described the degree of his low back and right shoulder symptoms during flare-ups and after repetitive use to a sufficient extent to allow the Board to determine the additional functional loss, as discussed below.  Therefore, a remand for another VA examination for clarification would not likely provide further information in support of the Veteran's claims, and no prejudice results from this defect.  

For all of the above reasons, the Board finds that the medical evidence of record is sufficient for a fair adjudication, and no further VA examination is necessary for the low back or right shoulder.  Additionally, as discussed above, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both scenarios, consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Fenderson, 12 Vet. App. at 126-127; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202; see also Mitchell, 2011 WL 3672294.  However, if the maximum available rating has been assigned under the applicable diagnostic code, consideration of these provisions is not necessary.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 2011 WL 3672294 at *4-5.  

In this case, each of the Veteran's claimed disabilities is currently rated, in part, based on Diagnostic Code (DC) 5010, for traumatic arthritis.  This provision provides that traumatic arthritis is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis, as established by x-rays, is rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003 & 5010.  Additional rating criteria pertaining to the individual disabilities are set forth below.

To avoid unnecessary repetition, the Board will first discuss whether a higher rating is warranted for each disability under the schedular rating criteria.  Thereafter, the Board will discuss general considerations pertaining to each claim, to include whether the evidence warrants extra-schedular consideration under 38 C.F.R. § 3.321, or whether there is a claim for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

Low Back

The Veteran's low back disability is currently evaluated as 10 percent disabling under Diagnostic Code (DC) 5010-5243, for posttraumatic arthritis and intervertebral disc syndrome, or degenerative disc disease.  See 38 C.F.R. §§ 4.27, 4.71a.

In cases involving intervertebral disc syndrome, a back disability may be rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  See General Rating Formula, Note (1).

In this case, the Veteran summarized his low back symptoms in a May 2010 statement.  He stated that his back goes out every 1-2 weeks, and it takes 3-4 weeks to get back to being able to move without pain or to walk up straight.  He further stated that he cannot bend over to tie his boots and has to sit down to do this.  The Veteran also has difficulties getting up after sitting for a long time due to pain.  He tries not to lift items weighing more than 10 pounds at work.  The Veteran indicated that this pain has been present for five years, or since his in-service injury.  He denied any medical treatment other than occasional private chiropractic sessions.  The Veteran also reported no feeling in the right leg, as well as sharp pains and burning in the right leg when he walks, which he believes is related to the low back.  

This summary of symptoms is generally consistent with the available medical evidence.  In particular, VA treatment records dated in April 2007, July 2007, and February 2009 reflect complaints of chronic low back pain fluctuating between an ache and sharp pain, as well as severe pain and difficulty straightening the back or walking without pain after lifting or sudden movement, which lasts for several days up to 2-3 weeks.  In April 2007, forward flexion was measured to 90 degrees with pain, and there was no objective guarding when going from sitting to standing, although there was tenderness at L3-L4.  Similarly, an October 2009 private chiropractic record reflects subjective and objective pain, spasm, and restricted range of motion (without specific measurements), as well as weakness, decreased strength, and postural deviation.  This would be consistent with the Veteran's reported occasional treatment for increased severity of symptoms during flare-ups.  

The Veteran also reported similar manifestations during the August 2007 and January 2010 VA examinations.  He described pain that was aggravated by sitting, driving, lifting, twisting, or bending.  He again stated that his back frequently "goes out" as described above.  The Veteran reported treatment of rest, stretching, over-the-counter muscle relaxers, and occasional visits to a chiropractor, with no surgeries or hospitalizations.  During the August 2007 examination, the Veteran had forward flexion of the thoracolumbar spine to 80 degrees with tightness at the end of forward flexion and pain while returning to the upright position, and combined range of motion of 238 degrees with no other objective painful motion.  During the July 2010 examination, the Veteran had forward flexion to 75 degrees and was limited by pain beyond that point.  He walked his hands up his thighs while returning to the upright position.  Combined range of motion was 210 degrees, with objective pain during bilateral rotation.  Although there was no objective muscle spasm, guarding, or abnormal gait or spinal curvature during either of the examinations, each examiner stated that there could be some additional functional loss as reported by the Veteran due to flare-ups.  Specifically, the August 2007 examiner stated that there was objective increased pain on repeated use, as well as reduced endurance after multiple repetitions due to pain.  The July 2010 examiner stated that the Veteran had additional functional impairment until symptoms subside during flare-ups when his back "goes out" after turning or twisting wrong.  He further stated that there did not appear to be any significant change in the Veteran's clinical picture as compared to the 2007 examination.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that his low back disability has manifested by chronic pain, painful movement, and subjectively reported muscle spasms during flare-ups or with repeated use throughout the appeal.  Forward flexion of the thoracolumbar spine ranged from 75 to 90 degrees, and combined range of motion ranged from 210 to 238, with objective painful movement.  When accounting for additional functional loss due to pain during flare-ups or after repeated use, the Board finds that the Veteran has had muscle spasms or guarding severe enough to result in an abnormal gait or posture throughout the appeal.  See DeLuca, 8 Vet. App. 202.  In this regard, the Board finds credible the Veteran's assertion that his back goes out periodically and that when this happens he has problems moving without pain and that he had problems walking up straight and/or difficulty with walking.  This warrants a 20 percent rating under the General Rating Formula.  However, even when accounting for additional functional loss due to pain and other factors, the evidence does not establish forward flexion to 30 degrees or less at any point.  There is also no evidence of favorable or unfavorable ankylosis.  The Board notes that the Veteran's recorded range of motion is far from what is required for the next higher rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, a rating in excess of 20 percent is not warranted for orthopedic manifestations of the Veteran's low back disability for any period under the General Rating Formula.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether a separate rating is warranted for any objective neurological manifestations of the Veteran's low back disability under the General Rating Formula.  However, the Veteran has consistently denied any bladder or bowel abnormalities associated with such disability.  In this regard, while the Veteran reported frequent and urgent urination during a September 2006 VA examination for general medical and Gulf War purposes, he denied any spine problems at that time, and such symptom has not been otherwise related to the low back.  The Veteran also denied any bladder or bowel symptoms during subsequent VA examinations pertaining to the spine.  In addition, although the Veteran reported daily loose bowel movement during the August 2007 VA examination, this was not connected to the back, and he has been granted service connection for irritable bowel syndrome based, in part, on such symptom.  The evidence also does not establish any other objective neurological abnormalities related to the low back.  

The Board observes that the Veteran has argued that he has neurological symptoms that warrant a higher rating for his low back disability, namely, numbness and shooting pains in the right leg throughout the appeal period.  The presence of these symptoms is confirmed by the medical evidence of record, to include during each of the VA examinations.  However, while the Veteran believes his right leg neurological symptoms are related to the low back, he is not competent as a lay witness to testify as to this question.  Rather, medical expertise, training, or experience is necessary due to the complex nature of the neurological system. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As discussed below, the medical evidence of record demonstrates that the right leg neurological condition is not related to the low back.  Moreover, the Veteran has already been granted separate service connection for right lateral cutaneous sensory neuropathy based on such symptoms.  

In this regard, the Board notes that the Veteran's pain and numbness were restricted to the upper portion of the right leg when the condition was first diagnosed.  See, e.g., September 2006 VA peripheral nerve examination.  However, the Veteran also complained of symptoms in the lower portion of the leg, including in the foot, during the August 2007 VA peripheral nerve examination, and the same diagnosis was rendered.  These conclusions were based on the Veteran's subjectively reported symptoms, physical musculoskeletal and neurological examination, and an October 2006 EMG study that showed no radiculopathy from the low back.  Furthermore, the July 2010 VA spine examiner noted the symptoms of numbness and shooting pain, including in the lower right leg, and stated that the Veteran was being evaluated for meralgia paresthetica for such symptoms.  This was the initial terminology used for the service-connected lateral cutaneous sensory neuropathy.  

Accordingly, a separate rating for the Veteran's right leg neurological symptoms is not warranted as related to the low back.  Moreover, even if the evidence were to show that such symptoms were related to the low back, assigning a separate rating would constitute pyramiding, as these symptoms are already contemplated by the service-connected right lateral cutaneous sensory neuropathy.  See 38 C.F.R. § 4.14.  If the Veteran believes he is entitled to a higher rating for this neurological disability, he may file an increased rating claim with the local RO.

The Board has also considered whether a higher rating is warranted for the Veteran's low back disability under the IVDS Formula.  Ratings of 10, 20, 40, and 60 percent are available under this formula based on frequency of incapacitating episodes within a 12-month period.  To warrant a rating in excess of 20 percent, there must be incapacitating episodes with a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  An incapacitating episode is defined for these purposes as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

In this regard, the Board acknowledges that the Veteran has reported that his back "goes out" frequently, requiring him to stay off his feet until the pain subsides.  He states that this happens as frequently as every few weeks, and he is unable to walk without pain or with his back completely straight for 3-4 weeks.  See, e.g., VA examination reports; hearing transcript.  However, while these increased symptoms during flare-ups result in additional functional loss to warrant a 20 percent rating under the General Rating Formula, as discussed above, they do not constitute incapacitating episodes for VA purposes.  Rather, there is no indication of required bed rest, prescribed by a doctor, as the Veteran has consistently denied any time lost from work due to his low back disability.  Indeed, the Veteran has denied any treatment from a doctor for his low back disability, other than a few visits to a chiropractor.  See id.  Accordingly, the weight of the evidence does not establish incapacitating episodes with a total duration of 4 weeks or more at any period during the appeal, and a rating in excess of 20 percent is not warranted under the IVDS Formula.  See 38 C.F.R. § 4.71a.

The Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's low back disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, considering all evidence of record, including functional impairment, the Board finds that the Veteran's disability picture most nearly approximates the criteria for a 20 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.7.  

In addition, staged ratings are not appropriate, as the manifestations of the low back disability have remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-27.  While the Veteran's pain may have increased over time, there is no indication of a resulting decrease in range of motion, to include additional functional loss due to pain or other factors, or related neurological impairment to warrant a higher rating.  

In summary, applying the benefit of the doubt doctrine, the lay and medical evidence of record supports a rating of 20 percent, but no higher, for the Veteran's low back disability under the applicable diagnostic codes.  General considerations, to include extra-schedular referral and TDIU, will be discussed below.

Right Shoulder

The ratings for shoulder disabilities vary depending on whether the dominant or non-dominant side is affected.  Under 38 C.F.R. § 4.69, only one hand will be considered dominant for the purpose of rating an injury, and the dominant hand shall be determined based on the evidence of record, or upon testing during VA examination.  Where an individual is ambidextrous, the injured hand, or the most severely injured hand, will be considered the dominant hand for rating purposes.  

Here, it is unclear whether the Veteran is left-hand dominant or ambidextrous.  In particular, he testified during the July 2011 Travel Board hearing that he is "both" handed, and the January 2010 VA examiner recorded that he is ambidextrous.  However, an August 2007 VA examiner stated that the Veteran is left-hand dominant, and a September 2006 VA general medical examiner stated that he throws, writes, eats, and combs his hair with his left hand.  However, for the purposes of this decision, the Board will consider the Veteran to be ambidextrous and, therefore, apply the criteria for the dominant arm, as this is more favorable to the Veteran.  

The Veteran's right shoulder disability is currently evaluated as 10 percent disabling under DC 5010-5201, for the disease of arthritis with the residual condition of limitation of motion of the arm.  See 38 C.F.R. § 4.27.  The criteria for the rating of arthritis, to include as based on resulting limitation of motion, are set forth above.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of motion of the arm on the major side will be assigned a 20 percent rating where there is limitation of motion of the arm on the major side to the shoulder level.  A 30 percent rating will be assigned where there is limitation of motion of the arm on the major side to midway between the side and shoulder level.  A 40 percent rating will be assigned where motion on the major side is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  Additionally, ratings of 20 to 40 percent are available for ankylosis of the scapulohumeral articulation of the major shoulder and arm.  38 C.F.R. § 4.71a, DC 5200.  

Here, the Veteran applied for an increased rating for his right shoulder disability in November 2009.  During a January 2010 VA examination, the Veteran stated that his injury progressively worsened after his injury in service, leading to arthroscopic surgery in January 2009, in which they excised scar tissue, shaved the collar bone, and repaired the rotator cuff.  The Board notes that the Veteran was awarded a temporary 100 percent rating for surgery and convalescence from the date of the surgery through the end of March 2009.  Physical therapy was delayed for approximately two months after the surgery, and he was not fully improved.  The Veteran complained of current symptoms of constant pain at an approximate level of 6 on a 10-point scale, as well as weakness, stiffness, easy fatigability, and a frequent feeling as if the shoulder is about to give way.  He denied any locking or dislocation.  The Veteran also reported frequent flare-ups resulting in more severe pain, sometimes just from sleeping the wrong way and nearly every day at work.  He explained that he worked in a biodiesel factory at a computer and sometimes lifting objects, which was difficult.  He would shift the heavier work to the left side to alleviate flare-ups.  Similarly, the Veteran reported some trouble with overhead work and difficulty lifting or carrying objects.  He also stated that he can use the right hand relatively less in heavier work such as hammering.  The Veteran reported being unable to do vigorous recreational activities, in particular throwing a ball, or any sports requiring use of right arm.  He denied using a brace.  

The Veteran reported similar subjective symptoms in his July 2010 substantive appeal and during the July 2011 hearing.  In particular, he reported being unable to lift the right arm "halfway up" due to pain, and that it is hardest to lift the arm up toward the shoulder.  The Veteran again reported doing a lot of shoulder work in his job as of July 2011, such as lifting headstones and caskets and digging.  However, he stated that he tries to avoid lifting anything heavy with the right arm, and he has to stop to rest or shake out his shoulder for few minutes at work.  The Veteran denied any lost time from work or medical treatment for the right shoulder, stating that he bears with it and then ices the shoulder at home.  

Objectively, the January 2010 VA examiner recorded crepitation with repetitive action of the right shoulder.  Range of motion testing showed forward flexion (or forward elevation) from 0 to 150 degrees, abduction from 0 to 140, external rotation from 0 to 90 degrees, and internal rotation from 0 to 45 degrees.  There was moderate pain throughout testing, and the none of the ranges of motion could be extended through passive motion.  The examiner further stated that there appeared to be some additional limitation of motion due to pain, lack of endurance, weakness, and repetitive use.  The examiner diagnosed status post injury right shoulder with degenerative joint disease and status post arthroscopic procedure with rotator cuff repair and acromioclavicular manipulation, with continued restricted range of motion and limitation with easy fatigability.

For comparison purposes, the Board notes that the Veteran's range of motion has objectively decreased since the prior VA examination in August 2007.  At that time, he had similar limitation of flexion and abduction with active motion, but these ranges of motion could be extended to a full 180 degrees with passive motion at that time.  The examiner recorded two sets of measurements for "internal rotation," although it appears that one of the sets was most likely for external rotation.  In any event, these ranges were to 70 degrees with active motion and no pain, and to 85 degrees with passive motion; and to 70 degrees with active motion with pain at the end, and to 90 degrees with passive motion.  This prior examiner estimated mild additional limitation of joint function of 40 degrees loss of motion due to pain with repeated use in the right shoulder.

The Board notes that the lay and medical evidence of record is generally consistent as to the manifestations of the right shoulder disability during the period on appeal.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 20 percent, but no higher, for such disability.  The Board observes that the Veteran does not meet the criteria for a compensable rating based on limitation of motion of the right arm under DC 5201.  Rather, range of motion testing during the most recent VA examination showed flexion and abduction to well above the shoulder level (or 90 degrees), and the Veteran had external and internal rotation, which is measured from the shoulder level.  In addition, although there was moderate pain throughout range of motion, painful motion alone does not constitute limited motion for these purposes, as opposed to determining whether a rating is warranted under DC 5003 for arthritis.  See Mitchell, 2011 WL 3672294 at *4-5.   

However, the VA examiner opined that there appeared to be some additional limitation of motion due to pain, lack of endurance, weakness, and repetitive use, and that the Veteran had easy fatiguability.  Further, the Veteran has consistently complained of difficulty raising his right arm above shoulder level, to include throwing a ball or doing overhead work, due to pain and weakness after repetitive motion or during flare-ups.  As such, applying the benefit of the doubt doctrine, the Board finds that the Veteran's right arm range of motion has been limited to the shoulder level throughout the appeal, when considering the additional functional loss due to pain.  See id.; DeLuca, 8 Vet. App. 202.  This warrants a 20 percent rating under DC 5201.  However, even considering the additional functional loss due to pain, the evidence does not establish limitation of motion to midway between the side and shoulder level, or to 25 degrees from the side, as required for a higher rating under this provision.  Further, there is no evidence of ankylosis of scapulohumeral articulation to warrant a higher rating under DC 5200.  See 38 C.F.R. § 4.71a.  

The Board has considered all possibly applicable diagnostic codes and finds no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's right shoulder disability.  See Schafrath, 1 Vet. App. at 593.  In particular, the Board notes that ratings of 10 and 20 percent are available for impairment of the clavicle or scapula under DC 5203.  See 38 C.F.R. § 4.71a.  However, there is no evidence of malunion of the clavicle or scapula with deformity, nonunion with or without loose movement, or dislocation of the clavicle or scapula.  Moreover, as the Veteran has been assigned a 20 percent rating herein based on limitation of motion, a higher rating is not available under DC 5203.  The Board further notes that ratings of 20 to 80 percent are available for impairment of the humerus under DC 5202.  See id.  However, there is no evidence of impairment of the humerus, to include malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion, or loss of the head of the humerus, as required for a rating under this provision.  

In addition, the Board observes that the Veteran has scars from his January 2009 right shoulder surgery.  Specifically, the January 2010 VA examiner recorded one scar measuring 5 cm. by .5-1 cm., which was somewhat erythematous but not adherent to underlying tissue.  There were also some punctuate scars that were still slightly erythematous from the shoulder surgery.  However, the scars do not cover an area of 144 square inches (929 sq. cm.) or greater.  Further, the Veteran has not complained of any pain due to the surgical scars, and there is no indication that they are unstable.  Any possible limitation of function due to the scars is contemplated under the rating assigned herein.  As such, a separate rating for the right shoulder scars is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805 (2011).

Considering all evidence of record, the Board finds that the Veteran's disability picture, including functional impairment, most nearly approximates the criteria for a 20 percent rating under DC 5201, for the reasons discussed above.  See 38 C.F.R. § 4.7.  Staged ratings are not appropriate, as the manifestations of the Veteran's right shoulder disability have remained relatively stable throughout the appeal, and any increases in severity were not sufficient for a higher rating.  See Hart, 21 Vet. App. at 509-10.  While the Veteran's pain may have increased over time, there is no indication of a resulting decrease in range of motion or other functional loss sufficient to warrant a higher rating, as discussed above.  

In summary, applying the benefit of the doubt doctrine, the lay and medical evidence of record supports a rating of 20 percent, but no higher, for the Veteran's right shoulder disability under the applicable diagnostic codes.  General considerations, to include extra-schedular referral and TDIU, are discussed below.

General Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's low back and right shoulder disabilities, as summarized above, are fully contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the claimed disabilties during the course of the appeal.  With respect to the right shoulder, the Veteran was granted a temporary 100 percent disability based on surgery and convalescence for the period from January 22, 2009, through March 31, 2009, but there is no indication of any other hospitalization.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran has been fully employed throughout the appeal.  Indeed, he has denied any lost time from work due to his claimed disabilities.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  The Veteran has been granted an increased rating for his low back and right shoulder disabilities based, in part, on such doctrine.  However, the preponderance of the evidence is against a rating in excess of 20 percent for a low back or right shoulder disability at any period.  As such, the benefit of the doubt doctrine does not apply, and his claims must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

An initial rating of 20 percent for a low back disability is granted, subject to the controlling laws and regulations applicable to the payment of monetary benefits.

A rating of 20 percent for a right shoulder disability is granted, subject to the controlling laws and regulations applicable to the payment of monetary benefits.


REMAND

Further development is necessary for a fair adjudication of the Veteran's left knee claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Specifically, the Veteran must be afforded another VA examination concerning the left knee.  The Board notes that the most recent VA examiner acknowledged additional functional loss due to pain and other factors, including during flare-ups.  However, the examiner did not specify the degree of additional functional loss due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.   See DeLuca, 8 Vet. App. at 206; Mitchell, 2011 WL 3672294 at *11-12.  In contrast to the low back and right shoulder disabilities, the degree of additional functional loss is also not clear from the Veteran's subjective descriptions.  In addition, it is unclear if the Veteran's subjectively reported giving way or instability of the left knee is due to recurrent subluxation or lateral instability (as contemplated by DC 5257), or to other factors.  The examiner should be asked to clarify these questions upon remand.  

The Board also notes that the last VA treatment records in the claims file are dated in July 2011.  If any treatment records remain outstanding, they should also be requested and associated with the claims file prior to the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any identified, outstanding treatment records, upon receipt of any necessary authorization from the Veteran, and associate them with the claims file.  In particular, any VA treatment records dated from July 2011 forward should be obtained.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified of the efforts taken and allowed an opportunity to provide such records.

2.  Thereafter, schedule the Veteran for a VA joints examination to determine the current severity of his left knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:  

(a)  Measure and record the Veteran's range of motion of the left knee (flexion and extension) in degrees, and state the point at which any pain is demonstrated.  Also state whether there is any ankylosis of the left knee.

(b)  State whether the left knee exhibits weakened movement, excess fatigability, or incoordination.  Also, state whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  Each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups.  If this is not feasible, the examiner should explain why.

(c)  State whether there is objective evidence of lateral instability or recurrent subluxation of the left knee.  If there is, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  If objective evidence is not found, please reconcile the Veteran's subjective reports of giving way, buckling, or instability of the knee.  In other words, please discuss the significance of these reports and state whether these subjective reports are due to something other than lateral instability or subluxation, and explain why.  Also, state whether the Veteran can have instability or subluxation of the knee which would not manifest on objective testing, and if so, the severity of such should be described in terms of slight, moderate or severe.

(d)  State whether there is objective evidence of dislocated semilunar cartilage of the left knee with frequent episodes of "locking," pain, and effusion into the joint.  

(e)  State whether there is any other evidence of left knee impairment, to include of the tibia or fibula or genu recurvatum.

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the increased rating claim for a left knee disability based on all lay and medical evidence of record.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


